Citation Nr: 0617383	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-04 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 until 
December 1945.  The appellant is the veteran's widow.  This 
appeal arises from a July 2002 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs which denied service connection for the 
cause of the veteran's death as well as eligibility for 
Dependents' Educational Assistance.  

The matter was remanded by the Board in August 2004.  It is 
now again before the Board for disposition.  


FINDINGS OF FACT

1.  The veteran died in October 2001, at the age of 79 years.  

2.  The certificate of death for the veteran lists his 
immediate cause of death as metastatic prostate cancer.

3.  At the time of the veteran's death, he was service 
connected for migraine headaches evaluated as 10 percent 
disabling.

4.  The preponderance of the evidence demonstrates that the 
veteran was not exposed to ionizing radiation during active 
military service.

5.  The veteran's prostate cancer was first manifested many 
years after service, and there is no competent evidence of 
record that such disease is related to his active service. 

6.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death. 


CONCLUSIONS OF LAW

1.  A service connected disability did not cause or 
materially or substantially contribute to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 
3.312  (2005).

2.  The criteria for Dependents' Educational Assistance have 
not been met.  38 U.S.C.A. §§ 1110, 3501 (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The appellant claims that the veteran's death was due to his 
service connected migraine headaches and/or his exposure to 
radiation while serving in World War II.  The veteran died in 
October 2001, at the age of 79.  The death certificate lists 
his immediate cause of death as metastatic prostate cancer.  
At the time of the veteran's death, service connection was in 
effect for migraine headaches and evaluated as 10 percent 
disabling.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Also, certain chronic diseases, when manifested to a 
degree  of 10 percent or more within one year from separation 
from active service may be service connected even though 
there is no evidence of such disease during the period of 
service. 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314  
(1993).  To establish service connection, there must be: (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2005).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the  
death of the veteran, including, particularly, autopsy 
reports.  Id.   

The service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the  immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).   

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects 
of the fatal disease or that a service connected disability 
had  "material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service connected disability rendered the  
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2005). 

The appellant has alleged that the veteran's prostate cancer 
resulted from his exposure to radiation while in service.  
Specifically, she states that while serving on naval ships in 
which the veteran performed routine maintenance on radar 
equipment, he was exposed to radiation.  The Court of Appeals 
for Veterans' Claims has taken judicial notice that radar 
equipment emits microwave-type non-ionizing radiation.  
Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) (citing The 
Microwave Problem, Scientific American, September 1986; 
Effects upon Health of Occupational Exposure to Microwave 
Radiation (RADAR), American Journal of Epidemiology, Vol. 
112, 1980; and Biological Effects of Radiofrequency 
Radiation, United States Environmental Protection Agency, 
September 1984).  There is no lay or military evidence that 
the veteran participated in activities that may have exposed 
him to ionizing radiation.  See 38 C.F.R. § 3.311 (2005).  
Thus, a claimed exposure to radar emissions does not 
implicate the application of the presumptive provisions 
relating to exposure to ionizing radiation for which prostate 
cancer is deemed a radiogenic disease entitling a claimant to 
special development procedures.  See 38 C.F.R. § 3.311 
(2005).  

Additionally, the Board notes that the veteran's service 
medical records are negative for diagnosis of prostate 
cancer.  Private medical records showed that the veteran was 
diagnosed with prostate cancer in 1988, many years after 
separation from service.  The appellant has also claimed that 
the veteran died of a stroke, not prostate cancer, which was 
brought on by the veteran's service connected migraine 
headaches.  Medical records dated November 2002 showed that 
the veteran continued to suffer from migraines during his 
treatment for prostate cancer.  Additionally, the appellant 
provided statements from individuals who spent time with the 
veteran immediately before his death.  Those individuals 
stated that the veteran was not bed ridden and was able to 
tend to himself unassisted at the time of his death.  The 
appellant also provided a medical opinion from the veteran's 
treating physician that stated the following: "It is with 
the best of my medical knowledge that [the veteran] died of a 
massive stroke due to the cancer he had been struggling 
with."  There is nothing in this statement to implicate the 
migraines as having any involvement whatsoever with the 
stroke leading to the veteran's death.

In August 2004, the Board remanded the case to determine 
whether the veteran's potential exposure to radiation could 
have caused his death.  In a January 2005 opinion, based upon 
a review of the claim's folder, the examiner noted that the 
appellant believed that the veteran's death was related to 
his migraine headaches and not due to his prostate cancer.  
However, the examiner stated that "[g]iven the rate of 
prostate cancer in [the veteran's] peers, it would be pure 
conjecture to state that his prostate cancer was secondary to 
radiation exposure alleged during service.  More than likely, 
it is related to his advancing age and unlikely that [sic] 
primarily related to service-related exposures."           

Based on the above, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
death from prostate cancer was due to his active military 
service.  The Board has considered the doctrine of the 
benefit of the doubt, under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.102, but it does not find that the evidence is of such 
approximate balance as to warrant its application. 



Educational Benefits 

A surviving spouse of a veteran who died of a service 
connected disability, or who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service connected disability, where the veteran was 
discharged from service under other than dishonorable 
conditions, is eligible for Dependents' Educational  
Assistance.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 
3.807, 21.3021 (2005).

Here, the veteran's cause of death has not been adjudicated 
as service connected, and he did not die with any service 
connected disability evaluated as total and permanent.  
Therefore, the Board concludes that the appellant does not 
meet the criteria to establish entitlement to Dependents' 
Educational Assistance.  The Board has considered the 
doctrine of the benefit of the doubt, under 38 U.S.C.A. § 
5107 and 38 C.F.R. § 3.102, but it does not find that the 
evidence is of such approximate balance as to warrant its 
application. 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the appellant (Apr. 2003, May 2003, June 2004).  As such, 
VA fulfilled its notification duties.  The Court in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) also held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the appellant having been fully informed of the 
VCAA.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  The appellant has been provided the appropriate 
notice and assistance prior to the claim being adjudicated by 
the Board and prior to the last final adjudication by the RO.  
She has been told what she must show, and there is no 
indication of prejudice to the appellant based on the timing 
of the notice.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's service medical 
records and private treatment records have been associated 
with the claim's file.  The appellant contends that the RO 
failed to request private medical records from Drs. Haynes, 
Parsons, Pinkston and VA Dr. Anderson.  However, a request 
was sent to Dr. Pinkston, and those medical records have been 
associated with the claim's file.  In April 2003 and again in 
June 2004, the RO informed the appellant of what evidence had 
been associated with the claim's file and also stated that 
she must provided enough information about any additional 
records that she wished the RO to obtain.  However, the 
appellant did not respond to the requests with any 
information on additional medical records that she wished to 
be associated with the claim's file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for Dependents' Educational Assistance is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


